DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 04/12/2021 in which claims 1-20 have been canceled while claims 21-25 have been newly added. By this amendment, claims 21-25 are now pending in the application.
With respect to newly added or amended claims, applicant is requested to point out support in the original disclosure for the new or amended claims, in accordance with MPEP §714.02, MPEP § 2163.04, and § 2163.06.
Therefore, in claim 21, the underlined limitations of, “…and wherein the battery management system performing on-control of the first relay and switching from the second power source to the first power source when it is determined that the voltage and the temperature are within allowable ranges,…” must be shown or the limitations canceled from the claim.
Specification
The amendment filed 04/12/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 21 recites in part: “…and wherein the battery management system performing on-control of the first relay and switching from the second power source to the first power source when it is determined that the voltage and the temperature are within allowable ranges,…”. There is no support for this underlined limitation in .
Applicant is required to cancel the new matter in the reply to this Office Action
Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21, the limitations of, “wherein the battery management system is connected to the first power source the first relay so as to supply direct current power” should and would read for examination purpose -- wherein the battery management system is connected to the first power source through the first relay so as to supply direct current power --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had and switching from the second power source to the first power source when it is determined that the voltage and the temperature are within allowable ranges,…” must be shown or the limitations canceled from the claim.
Claims 22-25 depend either directly or indirectly from claim 21 and therefore they inherit the same deficiencies as their parent claim 21 and thus are also rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshioka US 2009/0173554 in view of Kim et al., US 2012/0025615 (both cited by applicants)
Regarding claim 21: Yoshioka discloses and shows in Fig. 2: A working vehicle(1) having a drive unit (combination of 30 and 31 and hydraulic actuator 20), a controller(42) connected to the drive unit, direct current power supply circuit(40), a battery management system (construed as power source monitoring controlling 41; see ¶[0019],[0031]) connected to the controller(42) (see ¶[0018]-[0021]), a first power source(main battery 50 via 50a) supplying direct current power to the drive unit(combination of 30 and 31 and hydraulic actuator 20) (see ¶[0017]), a switch(45) activating the battery management system(41)(see ¶[0019]); a second power source(44) connected to the battery management system(41)(see Fig. 2) (see ¶[0018]-[0021]) by turning on the switch(45)(see ¶[0019]) and a first relay(46) operating by control of the battery management system(41)( ¶[0020]), wherein the first power source(50 via 50a) is connected to the battery management system(41), wherein the battery management system(41) is connected to the first power source through the first relay(46) so as to supply direct current power(power from battery 50a is a DC current), and the second power source(44) is set to have a smaller capacity(12.6V) than the first power source(50a)(336V); and wherein the battery management system(41) is activated by supply of direct current power from the second power source(44) when the switch(45) is turned on(note-the power source monitoring controller 41 supplies electric power from the backup battery 44 to the protective circuit 50b of the main battery unit 50)(see ¶[0019]), and the first relay(46) is on-controlled when it is determined that the first power source(50) is capable of being used(note-the power source monitoring controller 41 obtains the status of the main battery 50a from the protective circuit 50b (step S120), and determines whether the main battery 50a can be used or not (step S130))(¶see [0022]-[0023]), and the first power source(50/50a) and the second power(44) source are respectively connected to the battery management system(41) so as to supply direct current power as well as connected to the controller(42) so as to supply direct2 2702LT:192035:519570:2:ALEXANDRIAcurrent power(see ¶[0018]-[0021]), and the battery management system(41) monitors a voltage(abstract; ¶[0018])  and a temperature of the first power source(50a), and wherein the battery management system(41) transmitting an error signal to the controller when it is determined that the voltage or the temperature is not within the allowable range(see ¶[0029],[0031]).
Yoshioka does not expressly teach, wherein the battery management system monitors a temperature of the first power source and wherein the battery management system performing on-control of the first relay and switching from the second power source to the first power source when it is determined that the voltage and the temperature are within allowable ranges(not given any patentable weight absent a showing in the specification as originally filed)
Kim discloses factual evidence that the battery management system (16) control charge and discharge operations of the battery (15) and further include an analog front end (AFE)(not shown) for sensing, for example, a voltage, a current, and a temperature of the battery(15), 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the power source monitoring controller that monitors a temperature of the first power source and performing on-control of the first relay when it is determined that the voltage and the temperature are within allowable ranges, so as to improve efficiency of the system and provide protection from overcharging and overheating of the batteries. Additionally, it was known in the art that battery management system include temperature sensing as evidenced by Kim(¶[0044]).
Claim(s) 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshioka US 2009/0173554 in view of Kim et al., US 2012/0025615 (both cited by applicants) and in further view of Kuraishi US 2015/0069960.
Regarding claim 22, Yoshioka in view of Kim discloses all the claimed invention as set forth and discussed above in claim 21. Yoshioka further discloses, wherein the first power source is a lithium-ion battery(¶[0017]) or a sodium-sulfur battery.
However, Yoshioka in view of Kim does not expressly teach the limitations of, “and the second power source is a lead-acid battery or a nickel metal hydride battery”. Instead Yoshioka discloses that the second power source(44) is a lithium-ion battery.
Kuraishi discloses factual evidence of, the second power (auxiliary battery 43) source is a lead-acid battery(¶[0022]) or a nickel metal hydride battery and the first power source is lithium-ion(see ¶[0025]).
Yoshioka, Kim and Kuraishi are analogous vehicle battery charging apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery, as taught by Kuraishi, since lead-acid battery are less costly compared to lithium batteries and are commonly used in electric forklift vehicles.  Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Accordingly claim 22 would have been obvious.
Regarding claim 23, Yoshioka in view of Kim and Kuraishi discloses all the claimed invention as set forth and discussed above in claim 22. Yoshioka discloses, further comprising: a first converter(48) is connected to the first power source(50/50a) through the first relay(46), and the first converter(48) having a function of stepping down and outputting the direct current voltage(note- The controller 42 includes a DC-DC converter 48 that converts high voltage direct current voltage supplied from the main battery 50a into a low voltage direct current voltage (the voltage for operating the power source monitoring controller 41); see ¶[0020])), wherein the battery management system(41) is connected to the first power source through the first converter(48)(see Fig. 2)(see ¶[0024]).
Regarding claim 24, Yoshioka in view of Kim and Kuraishi discloses all the claimed invention as set forth and discussed above in claim 23. Yoshioka further discloses, a second converter(43) connected to the second power source(44) by turning on the switch(45), wherein (41) is connected to the second power source(44) through(via 42) the second converter(43)(see ¶[0018]).
Regarding claim 25, Yoshioka in view of Kim and Kuraishi discloses all the claimed invention as set forth and discussed above in claim 21. Yoshioka discloses, further comprising: a second relay(46b) operating by turning on the switch(45), a third relay(47) operating when the first relay(46) is operated, and wherein the battery management system(41) is connected to the second power source(44) through the second relay(46b)(41->42->46b->44;see Fig. 2), and wherein the second power source(44) is connected to the battery management system(41) through the third relay(47) so as to supply direct current power(¶[0019]), and the connection between the second power source and the battery management system is released by the operation of the third relay(47)(see ¶[0020]-[0021])
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Yoshioka discloses all the claimed invention except for the limitations of, “wherein the battery management system monitors a temperature of the first power source and wherein the battery management system performing on-control of the first relay and switching from the second power source to the first power source when it is determined that the voltage and the temperature are within allowable ranges”.
Kim discloses factual evidence of wherein the battery management system monitors a temperature of the first power source and wherein the battery management system performing on-control of the first relay. For example,Kim teaches that the battery management system (16) control charge and discharge operations of the battery (15) and further include an analog front end (AFE)(not shown) for sensing, for example, a voltage, a current, and a temperature of the battery(15). 
As per the arguments pertaining to the limitations of, and switching from the second power source to the first power source, Examiner could not find their support in the entire specification, as originally filed and are considered new matter.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,667,342 to the general state of the art regarding a power supply for a vehicle 
USPAT 10,263,438 to Yoon et al., (Yoon) discloses the general state of the art regarding a battery management system for a vehicle.
US 20150069960 to Kuraishi discloses the general state of the art regarding an auxiliary battery charging apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 29, 2021